Case 1:20-ap-01077-VK      Doc 6 Filed 09/18/20 Entered 09/18/20 08:52:11   Desc
                           Main Document     Page 1 of 7


 1   MAC E. NEHORAY, ESQ. SBN 147168
     NEHORAY & DRAKE, LLP
 2   24007 VENTURA BOULEVARD
     SUITE 110
 3   CALABASAS, CALIFORNIA 91302
     (818)222-2227
 4
 5
     ATTORNEY FOR HORMOZ RAMY
 6
 7                           UNITED STATES BANKRUPTCY COURT
 8                           CENTRAL DISTRICT OF CALIFORNIA
 9                            SAN FERNANDO VALLEY DIVISION
10
11   In re:                             )          CASE NO. 1:20-bk-10276-VK
                                        )
12   HORMOZ RAMY,                       )
                                        )          ANSWER TO COMPLAINT
13                    Debtor.           )
     ___________________________________)          11 U.S.C. §727
14                                      )
     DAVID SEROR, Chapter 7 Trustee,    )
15                                      )          Adv. Case#: 1:20-ap-01077
                      Plaintiff,        )
16   vs.                                )
                                        )
17   HORMOZ RAMY, an individual,        )
                                        )
18                    Defendant.        )
     ___________________________________)
19
          Defendant Hormoz Ramy ("Ramy" or "Defendant"), by and through the
20
     undersigned counsel, respectfully files his Answer and Affirmative
21
     Defenses to the Complaint of Chapter 7 Trustee Objecting to Discharge
22
     Pursuant to 11 U.S.C. §727 (the "Complaint") filed by David Seror,
23
     Chapter 7 Trustee ("Plaintiff"), and states as follows:
24
           1. The allegations contained in paragraph 1 of the Complaint set
25
     forth a legal conclusion for which no response is required.
26
           2. Defendant admits the allegations contained in paragraph 2 of
27
     the Complaint.
28
           3. Defendant admits the allegations contained in paragraph 3 of


     Answer to Complaint                      1
Case 1:20-ap-01077-VK       Doc 6 Filed 09/18/20 Entered 09/18/20 08:52:11           Desc
                            Main Document     Page 2 of 7


 1   the Complaint.
 2         4. Defendant denies the allegations contained in paragraph 4 of
 3   the Complaint and demands strict proof thereof.
 4         5. Defendant denies the allegations contained in paragraph 5 of
 5   the   Complaint       and       demands   strict      proof   thereof.   This    paragraph
 6   constitutes a prayer for relief for which no response is required. To
 7   the   extent    that        a    response   is       required,   Defendant   denies    all
 8   allegations contained therein and demands strict proof thereof.
 9         6. Defendant admits the allegations contained in paragraph 6 of
10   the Complaint.
11         7. The allegations contained in paragraph 7 of the Complaint set
12   forth a legal conclusion for which no response is required.
13         8. Defendant admits the allegations contained in paragraph 8 of
14   the Complaint.
15         9. Defendant admits the allegations contained in paragraph 9 of
16   the Complaint.
17         10. Defendant denies the allegations contained in paragraph 10
18   of the Complaint to the extent that this paragraph as drafted purports
19   to allege that all of Defendants testimony conflicted with the
20   information he provided in his schedules.
21         11. Defendant admits the allegations contained in paragraph 11
22   of the Complaint.
23         12. Defendant admits the allegations contained in paragraph 12
24   of the Complaint.
25         13. Defendant denies the allegations contained in paragraph 13
26   of the Complaint and demands strict proof thereof.
27         14. Defendant denies the allegations contained in paragraph 14
28   of the Complaint and demands strict proof thereof.



     Answer to Complaint                              2
Case 1:20-ap-01077-VK      Doc 6 Filed 09/18/20 Entered 09/18/20 08:52:11   Desc
                           Main Document     Page 3 of 7


 1           15. Defendant denies the allegations contained in paragraph 15
 2   of the Complaint and demands strict proof thereof.
 3           16. Defendant admits the allegations contained in paragraph 16
 4   of the Complaint.
 5           17. Defendant admits the first two sentences of paragraphs 17,
 6   however, as to the last sentence, it is only Plaintiff's opinion and
 7   as such Defendant disagrees with said opinion.
 8           18. Defendant denies the allegations contained in paragraph 18
 9   of the Complaint and demands strict proof thereof.
10           19. Defendant denies the allegations contained in paragraph 19
11   of the Complaint and demands strict proof thereof.
12           20. Defendant denies the allegations contained in paragraph 20
13   of the Complaint and demands strict proof thereof.
14           21. Defendant denies the allegations contained in paragraph 21
15   of the Complaint and demands strict proof thereof.
16           22. Although most of the statements in paragraph 22 of the
17   Complaint are true, Defendant hereby objects to the term "purported"
18   as used by the Plaintiff is describing the money lent to the Defendant
19   and as such, Defendant denies the allegations based on usage of said
20   word.
21           23. Defendant denies the allegations contained in paragraph 23
22   of the Complaint and demands strict proof thereof.
23           24. Defendant denies the allegations contained in paragraph 24
24   of the Complaint and demands strict proof thereof.
25           25. Defendant denies the allegations contained in paragraph 25
26   of the Complaint and demands strict proof thereof.
27           26. With respect to the allegations contained in paragraph 26 of
28   the Complaint, Schedule I filed in Bankruptcy Case speaks for itself.



     Answer to Complaint                      3
Case 1:20-ap-01077-VK      Doc 6 Filed 09/18/20 Entered 09/18/20 08:52:11   Desc
                           Main Document     Page 4 of 7


 1   Defendant     asserts    that   listing    his   children   as   dependents   was
 2   inadvertent and said schedule was amended to exclude such statement.
 3         27. Defendant denies the allegations contained in paragraph 27
 4   of the Complaint and demands strict proof thereof.
 5         28. Defendant denies the allegations contained in paragraph 28
 6   of the Complaint and demands strict proof thereof.
 7         29. Defendant denies the allegations contained in paragraph 29
 8   of the Complaint and demands strict proof thereof.
 9         30. Defendant incorporates the answers set forth in paragraphs
10   1 through 29 of this Answer as if fully set forth herein.
11         31. Defendant denies the allegations contained in paragraph 31
12   of the Complaint and demands strict proof thereof.
13         32. Defendant denies the allegations contained in paragraph 32
14   of the Complaint and demands strict proof thereof.
15         33. Defendant denies the allegations contained in paragraph 33
16   of the Complaint and demands strict proof thereof.
17         34. Defendant denies the allegations contained in paragraph 34
18   of the Complaint and demands strict proof thereof.
19         35. Defendant denies the allegations contained in paragraph 35
20   of the Complaint and demands strict proof thereof.
21         36. Defendant incorporates the answers set forth in paragraphs
22   1 through 35 of this Answer as if fully set forth herein.
23         37. Defendant denies the allegations contained in paragraph 37
24   of the Complaint and demands strict proof thereof.
25         38. Defendant denies the allegations contained in paragraph 38
26   of the Complaint and demands strict proof thereof.
27         39. Paragraph 39 constitutes a prayer for relief for which no
28   response is required. To the extent that a response is required,



     Answer to Complaint                       4
Case 1:20-ap-01077-VK      Doc 6 Filed 09/18/20 Entered 09/18/20 08:52:11   Desc
                           Main Document     Page 5 of 7


 1   Defendant denies all allegations contained therein and demands strict
 2   proof thereof.
 3         40. Defendant incorporates the answers set forth in paragraphs
 4   1 through 39 of this Answer as if fully set forth herein.
 5         41. Defendant denies the allegations contained in paragraph 41
 6   of the Complaint and demands strict proof thereof.
 7         42. Paragraph 42 constitutes a prayer for relief for which no
 8   response is required. To the extent that a response is required,
 9   Defendant denies all allegations contained therein and demands strict
10   proof thereof.
11         43. Defendant incorporates the answers set forth in paragraphs
12   1 through 42 of this Answer as if fully set forth herein.
13         44. Defendant denies the allegations contained in paragraph 44
14   of the Complaint and demands strict proof thereof.
15         45. Defendant denies the allegations contained in paragraph 45
16   of the Complaint and demands strict proof thereof.
17         46. Defendant denies the allegations contained in paragraph 46
18   of the Complaint and demands strict proof thereof.
19         47. Paragraph 47 constitutes a prayer for relief for which no
20   response is required. To the extent that a response is required,
21   Defendant denies all allegations contained therein and demands strict
22   proof thereof.
23                              FIRST AFFIRMATIVE DEFENSE
24          The Complaint fails to state a claim upon which relief may be
25   granted.
26                             SECOND AFFIRMATIVE DEFENSE
27        Defendant did not knowingly or intentionally fail to disclose the
28   Judgment on his behalf. Defendant's old age, poor memory, leading up



     Answer to Complaint                      5
Case 1:20-ap-01077-VK      Doc 6 Filed 09/18/20 Entered 09/18/20 08:52:11   Desc
                           Main Document     Page 6 of 7


 1   to and continuing through the commencement of the Bankruptcy Case,
 2   hampered his ability to clearly and completely recall all events to
 3   which he was a party. When he was reminded of the Judgment, he
 4   promptly amended his schedules to reflect it.
 5                              THIRD AFFIRMATIVE DEFENSE
 6        Defendant did not knowingly or intentionally fail to disclose all
 7   of his creditors in his Schedules, SOFA or petition.             Any omission of
 8   a creditor on Defendant's bankruptcy Schedules was inadvertent and
 9   unintentional, attributable in part to his poor memoryhealth leading
10   up to the filing of the Bankruptcy Case.
11                             FOURTH AFFIRMATIVE DEFENSE
12        Defendant reserves the right to assert additional defenses based
13   upon further investigation or discovery.
14         WHEREFORE, for the foregoing reasons, Defendant respectfully
15   requests that this Court enter judgment (a) dismissing the Complaint
16   and directing the immediate entry of a discharge in Defendant's
17   Bankruptcy Case; (b) awarding to the Defendant costs, expenses and
18   reasonable attorneys' fees; and (c) granting to the Defendant such
19   other and further relief as is just and appropriate.
20
21                                      NEHORAY & DRAKE, LLP
22   DATED: September 18, 2020
23                                      ______________________________
                                        MAC E. NEHORAY
24                                      ATTORNEY FOR DEFENDANT
25
26
27
28



     Answer to Complaint                      6
Case 1:20-ap-01077-VK      Doc 6 Filed 09/18/20 Entered 09/18/20 08:52:11   Desc
                           Main Document     Page 7 of 7


 1                                CERTIFICATE OF SERVICE
 2        I hereby certify that I caused a true and correct copy of the
     foregoing Answer to be served this 18th day of September, 2020, by
 3   email upon the following persons:
 4
     Tamar Terzian, Esq.
 5   21650 Oxnard street
     Suite 500
 6   Woodland Hills, CA 91367
     tterzian@bg.law
 7
                                           _______________________
 8                                         Mac E. Nehoray
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Answer to Complaint                      7
